Citation Nr: 1723017	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for residuals of thyroid cancer, status post hemithyroidectomy.

2.  Entitlement to service connection for loss of teeth, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1956 to December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hypothyroidism has been characterized by continuous medication required for control, fatigability, constipation, and mental sluggishness.

2.  The Veteran has an anterior neck scar, residual of thyroid surgeries, that is adherent to underlying tissue.

3.  The Veteran's tooth loss was not due to dental trauma or radiation exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent disability evaluation, but no greater, for residuals of thyroid cancer, status post hemithyroidectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.119, Diagnostic Code 7914-7903 (2016).

2.  The criteria for entitlement to a 10 percent disability evaluation, but no greater, for an anterior neck scar, residual of thyroid surgeries, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7800 (2016).

3.  The criteria for entitlement to service connection for tooth loss, to include as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking entitlement to a disability evaluation in excess of 10 percent for his service-connected residuals of thyroid cancer from February 1, 2011.  The Veteran's condition is rated under Diagnostic Code 7903, which evaluates hypothyroidism.  The criteria are as follows: 

Cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness ...........................................................................100

Muscular weakness, mental disturbance, and weight gain ......................................60

Fatigability, constipation, and mental sluggishness.................................................30

Fatigability, or; continuous medication required for control ..................................10

38 C.F.R. § 4.119 (2016). 

At a VA examination in January 2011, the Veteran reported a history of thyroid carcinoma, treated with a right hemithyroidectomy in August 2010.  He was being treated with levothyroxine, and complained of fatigability, weakness, irritability, paresthesias, excessive thirst, polyuria, decreased libido, and intermittently blurry vision.  His weight was 241 pounds.  The examiner concluded that the Veteran's thyroid cancer was in remission and that the Veteran had residual symptoms of hypothyroidism, adequately treated with thyroid replacement medication although he still found himself fatigued easily.

Private treatment records from Dr. N.D. show that the Veteran complained of fatigue, constipation, difficulty concentrating, and difficulty finding words when speaking; however, there was no documentation in these records of weight gain or muscle weakness.  Rather, in August 2011 the Veteran admitted weight loss and denied any weight gain.  He weighed 236 pounds, down from 250 pounds in February 2011 and 245 pounds in April 2011.  The Veteran also denied muscular weakness in January 2011, April 2011, and August 2011.

In June 2013, the Veteran underwent a left thyroid lobectomy because of nodules that continued to increase in size, but a biopsy found no malignancy.

The Veteran was afforded another VA examination in November 2015.  At that time, he continued to complain of fatigue associated with his hypothyroidism, although he was reportedly quite active and continued to work 40 hours a week as a home health care aide at the age of 79.  

In statements to VA, including a December 2011 notice of disagreement and July 2014 substantive appeal, the Veteran reported that he suffered from fatigue, constipation, and mental sluggishness, but did not claim to suffer from weight gain or muscle weakness caused by his hypothyroidism.  

Based on the above evidence, the Board finds that the Veteran's disability evaluation for hypothyroidism should be increased from 10 percent to 30 percent from February 1, 2011, as he has presented both lay and medical evidence that he meets the criteria for a higher disability evaluation.  However, as the Veteran has not presented evidence that he meets the criteria for a 60 percent evaluation, a disability evaluation in excess of 30 percent for the period on appeal must be denied.  The Veteran has denied any weight gain and the evidence shows that he has lost weight.  He also denied muscular weakness, and none is demonstrated in any of the medical records.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board notes that on VA scar examination in October 2015, the Veteran had  two separate thyroid surgeries leaving him with one long (contiguous) horizontal anterior neck scar that somewhat retracts underlying skin folds and which Veteran found bothersome (not truly "painful", describes "itching" and then scratching it to the point of weeping).  The examiner noted that the scar did not appear inflamed or keloided at all nor would it be a source of swallowing difficulties.  The scar was not found to be painful or unstable on examination.  The surface area involved was 11.0 x 0.3 cm equaling 3.3 cm2.  The scar was adherent to underlying tissue.  The examiner reported that it did not result in any limitation of function.  Because the Veteran's neck scar was shown to be manifested by one characteristic of disfigurement, i.e., adherent to underlying tissue, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  In the absence of more than one characteristic of disfigurement, an unstable or painful scar, a scar encompassing a larger area, and/or any limitation of function, a higher and/or separate rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  

The evaluation of the Veteran's thyroid cancer residuals and scar do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111, 114   (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  A comparison of the Veteran's thyroid cancer residuals and scar with the schedular criteria shows that the rating criteria are adequate to capture the disability level and symptomatology.  The Veteran's symptoms are reasonably described by the pertinent diagnostic codes.  While he has complained of paresthesias, excessive thirst, polyuria, decreased libido, and intermittently blurry vision, these symptoms have not been attributed to his thyroid cancer residuals.  Neither the Veteran's symptoms nor their severity render application of the ordinary schedular standard impractical.  See 38 C.F.R. § 3.321(b).   

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's thyroid cancer residuals and scar different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Accordingly, the Board will not refer the evaluation of the Veteran's thyroid cancer residuals and scar for extraschedular consideration. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran in this case is seeking entitlement to service connection for tooth loss, which he has attributed to exposure to ionizing radiation in service.  

Under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2016). 

Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id; Note to Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).



The Veteran's service treatment records fail to show any trauma, damage or disability of the teeth, incurred during active military service, which could be subject to service connection under the above criteria.

However, the Board has also considered the Veteran's contention that exposure to ionizing radiation due to participation in Operation PLUMBBOB caused his tooth loss.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the first method of establish service connection based on exposure to ionizing radiation is not applicable, because tooth loss is not a type of cancer.  The second method of establishing service connection is also not relevant to this case, because tooth loss is not a "radiogenic disease" as listed at 38 C.F.R. § 3.311.  Thus, the Veteran can only establish service connection for tooth loss by presenting proof of actual direct causation.  Unfortunately, the Veteran has not presented any medical evidence that his claimed tooth loss is related to radiation exposure, rather than some other cause.  He has simply asserted a connection between his tooth loss and service without presenting any evidence from a dentist or physician that substantiates his claim.


While the Veteran himself may sincerely believe that his tooth loss is related to exposure to ionizing radiation in service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has tooth loss due to exposure to ionizing radiation in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Veteran has not submitted any evidence from a medical professional supporting his alleged connection between his tooth loss and his military service.

For all the above reasons, entitlement to service connection for tooth loss, to include as due to radiation exposure, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

A 30 percent disability evaluation for residuals of thyroid cancer, status post hemithyroidectomy, is granted.

A 10 percent rating for an anterior neck scar, residual of thyroid surgeries, is granted.

Service connection for tooth loss, to include as due to radiation exposure, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


